                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GARY D. SWIERSKI,                             Case No. 16-cv-03199-HSG (PR)
                                                       Petitioner,
                                   8
                                                                                       ORDER GRANTING RESPONDENT’S
                                                 v.                                    APPLICATION FOR EXTENSION OF
                                   9
                                                                                       TIME TO FILE REPLY
                                  10     CRAIG KOENIG, Warden,
                                                                                       Re: Dkt. No. 29
                                                       Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          GOOD CAUSE APPEARING, Respondent’s application for an extension of time to file a

                                  14   reply to Petitioner’s opposition to Respondent’s motion to dismiss is GRANTED. Respondent

                                  15   shall file his reply by November 13, 2018.

                                  16          This order terminates Docket No. 29.

                                  17          IT IS SO ORDERED.

                                  18   Dated: 11/7/2018

                                  19

                                  20
                                                                                               HAYWOOD S. GILLIAM, JR.
                                  21                                                           United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
